Ladner, J.
(concurring), December 24, 1937 — When this matter was called for audit the Commonwealth made no claim under section 1314 of The Fiscal Code of April 9, 1929, P. L. 343, 72 PS §1314. The bald question before me was the interpretation of section 21 of the Fiduciaries Act of June 7, 1917, P. L. 447. This section was given this literal interpretation in light of the explanation of the provision of the Act of 1833 of which it was a virtual reenactment (see Blackmore v. Gregg, 2 W. & S. 182 (1841)). But now, in view of the Commonwealth’s claim to the right to receive the funds, not by escheat but as unclaimed unawarded funds under the Act of 1929, the question whether section 21 of the Fiduciaries Act, supra, is to be construed as a statute of limitations and thereby operating to debar the husband for the benefit of the other heirs under the facts in this case becomes unimportant.
*176The right to inherit under the intestate laws is an act of grace of the Commonwealth: Link’s Estate (No. 1), 319 Pa. 513, 516; it may be withdrawn, regulated or modified, and statutes of inheritance and distribution changed as the sovereign sees fit. By section 1314 of The Fiscal Code, supra, it has expressly provided that: “Whenever, on the audit or adjudication of the account of any fiduciary, there shall be and remain in his possession any moneys not awarded to any claimant or claimants . . . [the] unawarded moneys, or of moneys awarded to claimants the whereabouts whereof or that of their legal representatives the fiduciary has been unable to ascertain, the court having jurisdiction of his accounts may, upon motion, or on its own initiative, in its discretion, order the payment of such moneys into the State Treasury, through the Department of Revenue, whether the statement required to be filed by this section has been in fact filed or not. . . .
“The fiduciary and his sureties shall be relieved from all liability for any funds paid into the State Treasury as the result of proceedings under any provision of this section.” (Italics ours.)
Whatever be the correct interpretation of section 21 of the Fiduciaries Act, it must be read in conjunction with and as limited by the foregoing section of The Fiscal Code of 1929. That section covers the precise situation before us and I think that the learned counsel for the Commonwealth is quite right in urging that the Commonwealth is not precluded by the fact that it previously failed in its proceedings to establish an escheat. The proceedings under this section do not depend solely upon the establishment of an escheat, although the auditing judge would seem to have jurisdiction so to find (see Link’s Estate (No. 1), supra), but the act may be invoked without a declaration of escheat whenever a fiduciary holds unclaimed or unawarded funds. It is an alternative remedy: see Apsley’s Estate, 8 D. & C. 345, Lamorelle, P. J., confirming adjudication of Judge Van Dusen, in which *177such construction of the Act of May 16', 1919, P. L. 169, of which section 1314 is a reenactment, was indicated as the probably correct interpretation thereof.
I am therefore willing that the adjudication be modified by awarding the one half of decedent’s estate not heretofore distributed, less the deductions allowed, and direct the same to be paid by the administrator through the Department of Revenue into the State Treasury pursuant to The Fiscal Code, supra, sec. 1314, which was stated to be the proper form of the order in Link’s Estate (No. 1).